DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 12/10/2020 has been entered.  Claims 18 and 21-35 remain pending in the present application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS FILED 12/10/2020:
In claim 21, replace the limitation “to claim 20” in Line 1 with “to claim 18”
In Claim 22, replace the limitation “to claim 22” in Line 1 with “to claim 21”
In claim 31, Line 10, delete the limitation “one of the two slots (12)”. (Note: the Applicant states that the limitation was changed to the suggested language from the Non-Final Office Action dated 10/8/2020, but the previously submitted limitation had not been actually removed from the claim.)
In claim 29, Line 9, change the limitation “21 particially surround the slide rail in section” with “(21) partially surrounds the slide rail in section” 

Allowable Subject Matter
Claims 18 and 21-35 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the specific limitations of “wherein, the two slidable frames (21) each is integrally formed and has a U-shaped cross section, and the two slide rails each also has a U-shaped cross section, so that the two slidable frames (21) each is engaged with one of the two slide rails tightly” in the combination of claim 18 and “each slidable frame (21) is integrally 5Application No. 16/190,116formed and has a U-shaped cross section, and each slide rail also has a U-shaped cross section, so that a U-shaped inner side of the slidable frame is attached with a U-shaped outside of the slide rail tightly, and the slidable frame (21) partially surrounds the slide rail in section” in the combination of claim 29 are not anticipated or made obvious by the prior art of record in the Examiner’s position.  As set forth in the Non-Final Rejection dated 10/8/2020, the closest prior art reference Carson US 8596599, secondary references Russel US 2011/0019344 and Huang US 2012/0056050 do not anticipate or make obvious the limitation in newly amended claim 18.  Similarly, these cited references do not anticipate or make obvious the cited limitation in claim 29 and therefore it is the Examiner’s position that the claims are allowable over the prior art of record.  The Applicant has corrected the other issues set forth by the Examiner in the Non-Final Office Action dated 10/8/2020.  Once the issues set forth above are corrected, Applicant’s case will no longer include any issues and therefore be in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632